Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the amendment filed on 04/15/2022, in which, claim(s) 1-20 are pending. Claim(s) 1, 8 and 15 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1, 8, and 15 have been considered. The objection of claim(s) 1, 8, and 15 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 7-10, filed 04/15/2022, regarding the U.S.C. 102 and 103 rejections of claims 1-20 have been fully considered and are not persuasive.
Applicants argue that “neither Nolan, nor Haleem, either alone or in combination, teach or suggest… the verification request itself is hashed and not just the contents of a transaction”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  Nolan teaches signing the request and the signature include a hash code of the request ([0213] & [0110]).
Therefore, the rejection is maintained.
Applicant’s arguments with respect to the new limitation “two or more private, anonymous channels” have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2019/0035018 A1) in view of Aaron Kisko (US 2020/0304474 A1).
Regarding Claims 1, 8, and 15, Nolan discloses
identifying one or more transaction verification requests from one or more entities ([0210], “The wallet signing authorization 2200 may begin when a e-wallet share S6 2202 in a first device issues a transaction with an approval request 2204”); 
converting each of the one or more transaction verification requests into respective hashed transaction verification requests ([0213], “The e-wallet shares, S1 2208, S2 2210, S3 2212, S3 2214, and S5 2216, may respond by signing the approval request 2204”, i.e. convert each request to hashed request, [0110], “In a transaction 502, transaction contents 504 that include, for example, an amount of funds for the transaction and a target address 506 to which the funds are being sent, are signed 508. The signature 510 may include a hash code of the transaction contents 504 that is encrypted”); 
sending, on a private or anonymizing network, the hashed transaction verification requests to an orchestrator ([0106], “an MEC orchestrator”, [0210], “The approval request 2204 may be sent to a private or anonymizing network 2206”, [0211], “The devices hosting the e-wallet shares S1 2208, S2 2210, S3 2212, S4 2214, S5 2216, and S6 2202 may be edge devices, such as smart phones, or may be any number of other devices that may be connected to the anonymizing network 2206, such as ATMs, car networks, fog servers, fog devices, or MEC servers, among many others. The anonymizing network 2206 may be a virtualized device residing in a cloud network, such as the Internet. The blockchain 2220 may be hosted by an MEC network, with copies shared to virtualized devices in the MEC network”); 
decrypting the hashed transaction verification requests with the orchestrator ([0106], “an MEC orchestrator”, [0152], “an encryption-decryption engine”, “a hash code” described in [0110] with the orchestrator in [0106]); and 
determining whether information in each of the one or more transaction verification requests match ([0110], “to verify 518 the signature 510 on the transaction 502 before the transaction is committed to a blockchain”, [0112], “The signature 528 may be verified 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”).
Nolan does not explicitly teach but Kisko teaches
a private or anonymizing network has two or more channels ([0109], “two distinct communication channels, each with a different security level”, [0110], “private mode connection”, [0015], “information in the first secure communication channel is anonymized”),
Nolan and Kisko are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kisko with the disclosure of Nolan. The motivation/suggestion would have been when a request is handled by the secure side of the filtering tunnel, privacy is enforced so that tracking of personal data is prevented or limited (Kisko, [0109]).

Regarding Claims 2, 9, and 16, the combined teaching of Nolan and Kisko teaches 
wherein the respective hashed transaction verification requests include a public key, and wherein the orchestrator includes a private key (Nolan, [0110], “The owner's public key 516 may be used to verify 518 the signature 510 on the transaction 502”, [0112], “he signature 528 may be generated by encrypting 530 a hash of the encrypted contents 522 using a succeeding private key 532”).

Regarding Claims 3, and 10, the combined teaching of Nolan and Kisko teaches 
wherein the decryption reconverts the hashed transaction verification requests to the one or more transaction verification requests (Nolan, [0112], “The signature 528 may be verified (decrypted) 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”).

Regarding Claims 4, 11, and 17, the combined teaching of Nolan and Kisko teaches 
identifying that the information in each of the one or more transaction verification requests match; and allowing the processing of the one or more transaction verification requests (Nolan, [0112], “The signature 528 may be verified 534 by using a succeeding public key 536 to confirm that the encrypted hash matches the hash of the encrypted contents 522”, “The multiply encrypted contents of the succeeding transaction 524 may then be committed (allowed) 538 to a blockchain.”).

Regarding Claims 5, 12, and 18, the combined teaching of Nolan and Kisko teaches 
identifying that the information in each of the one or more transaction verification requests do not match (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent”, [0472], “if PUF response does not match an expected response”); and 
analyzing each of the one or more transaction verification requests (Nolan, [0321], “a determination is made as to whether the transaction (Tx1) is fraudulent”).

Regarding Claims 6, 13, and 19, the combined teaching of Nolan and Kisko teaches 
identifying which of the one or more transaction verification requests do not match each of the other one or more transaction verification requests (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent”, [0472], “if PUF response does not match an expected response”).

Regarding Claims 7, 14, and 20, the combined teaching of Nolan and Kisko teaches 
declining each of the one or more transaction verification requests identified as not matching the other one or more transaction verification requests (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent, at block 4520, the transaction is declined”, [0472], “deny the transaction if PUF response does not match an expected response”); and 
removing each of the one or more entities associated with each of the one or more transaction verification requests identified as not matching from the blockchain network (Nolan, [0322], “If at block 4516, the transaction is determined to be fraudulent, at block 4520, the transaction is declined and the method 4500 ends. A message indicating that the transaction has been declined may be displayed by wallet manager on a mobile device or other computing device”, [0117], “it may be quickly deleted”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497